Citation Nr: 0503520	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-33 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to March 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In May 2004, the veteran testified at a hearing conducted in 
Washington, DC, by the undersigned Veterans Law Judge.  

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision of December 1991, the RO denied 
the claim of service connection for hypertension based on the 
absence of evidence establishing direct service incurrence, 
aggravation, or manifestation of a hypertensive condition to 
a compensable degree within one year of the veteran's 
separation from service. 

2.  The evidence reviewed and submitted since the RO denied 
the claim in December 1991 is not cumulative and redundant of 
the evidence of record, and does raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

The December 1991 RO denial of the claim of entitlement to 
service connection for hypertension is final; evidence 
submitted since that denial is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome 
set forth below on the question of new and material evidence, 
no conceivable prejudice to the veteran could result from 
this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  Thus, the additional delay in the adjudication 
of these issues, which would result from a remand solely to 
allow the RO to apply the VCAA, would not be justified.  In 
other words, the veteran will not be prejudiced by the Board 
proceeding to a decision in this matter since the outcome 
represents reopening the claim.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2004).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  These 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are applicable in this case as 
the veteran's claim to reopen was filed after August 29, 
2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The service entrance examination and medical history reports 
are negative for any recorded findings or complaints of 
hypertension.  At the time of a separation examination in 
December 1969, it was noted that the veteran had suffered 
hypertension during an episode of pneumonia and that his 
reading was elevated on the day of the examination.  However, 
it was normal following a three-day check.  Hypertension was 
not found on a pre-induction examination of May 1970.  
However, treatment records dated in 1973 reveal treatment for 
hypertension.  At the time of his separation examination in 
1974, a history of hypertension was noted.  The condition was 
considered asymptomatic.  

In September 1991, the veteran initiated a claim of 
entitlement to service connection for hypertension.  However, 
the RO denied the claim in December 1991 based on the absence 
of evidence establishing direct service incurrence, 
aggravation, or manifestation of a hypertensive condition to 
a compensable degree within one year of the veteran's 
separation from service.  The RO essentially relied on the 
lack of a definite diagnosis of hypertension.  Notice of the 
denial, including information concerning his appellate 
rights, was issued in December 1991.  Appellate action was 
not initiated and the decision became final.

Evidence added to the record since the December 1991 RO 
decision consists of VA and private treatment reports dated 
from the 1990s to 2002, duplicate service medical records, 
and personal hearing testimony of May 2004.

The Board finds that the personal hearing testimony and 
duplicate service medical records are not new and material.  
Essentially, the testimony consists of the same arguments 
contained in the claims and correspondence received from the 
veteran.  Further, the duplicate service medical records are 
clearly cumulative and redundant.  However, the private and 
VA treatment records do constitute new and material evidence.  

The VA and private treatment reports reveal the diagnosis and 
ongoing treatment of hypertension.  As discussed, the RO 
essentially relied upon the lack of a definite diagnosis of 
hypertension.  The VA and private reports added to the record 
show a clear diagnosis of hypertension, the disability that 
he claims is service-connected.  Therefore, the claim is 
reopened.


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of entitlement to service connection for 
hypertension, and to this extent, the appeal is granted.


REMAND

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for hypertension.  
In light of the Board's decision, the entire record must be 
reviewed on a de novo basis.  

In this case, the evidence is insufficient to decide the 
issue of service connection with any certainty.  As the Board 
cannot exercise its own independent judgment on medical 
matters, further examinations are required, to include 
opinions based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Under the VCAA, a veteran 
is entitled to a complete VA medical examination that 
includes an opinion whether there is a nexus between the 
claimed disorder and service based on all possible evidence.  
See 38 U.S.C.A. § 5103A.  Therefore, additional development 
is in order.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran should be afforded the 
appropriate VA examinations to determine 
the nature, etiology, and severity of his 
hypertension.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  Specifically, the 
examiner must express an opinion as to 
whether the veteran's hypertension is 
related to service, or if pre-existing 
service, was aggravated thereby.  The 
examiner must also opine as to the date 
of onset.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  If any requested 
opinion cannot be provided that fact 
should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  
The examination reports should be typed. 

2.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

3.  The AMC should review the veteran's 
claim of entitlement to service 
connection for hypertension.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and they should then be given 
the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


